DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Status of the Claims
This action is in response to papers filed 09/07/2021 in which claims 2-4 were canceled; and claims 1 and 5-9 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1 and 5-9 are under examination.

Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (6 December 2012; US 2012/0308624 A1; previously cited) in view of ØvrebØ et al (2 October 2014; WO 2014/154348 A1) and Monclin et al (24 December 2015; US 2015/0368541).
	Regarding claim 1, Isogai teaches a composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant ([0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276]; claims 1-23). Isogai teaches the cellulose nanofiber is a chemically modified cellulose nanofiber ([0050]-[0051]). Isogai teaches oxidized cellulose nanofiber as the chemically modified cellulose nanofiber ([0050]-[0051]). Isogai teaches the amount of cellulose nanofiber in composition when used as cosmetic is in the range of 0.01 to 6.0% by weight and such cosmetic composition can be used for spray-type cosmetics ([0085], [0086] and [0276]-[0278]). Isogai teaches the composition is charged in aerosol-type atomizer, and such aerosol enables continuous atomization or continuous foam formation (Isogai: [0166] and [0169]-[0170]), thereby the composition of Isogai is a foamable aerosol. Isogai teaches the cellulose nanofiber stabilize the composition and can be stored without separation or water release, as well as, the cellulose nanofiber has shear thinning properties (Abstract; [0034], [0047], [0061], [0130], [0164], [0257]; Tables 43-50). Isogai further teaches that composition containing the cellulose nanofiber after sprayed is easy to spread and has high thixotropy and thus, when it is sprayed, its viscosity may lower for good spraying, and in addition, after spraying, the viscosity of the coating layer could be immediately restored on the coating surface to prevent dripping from the coated surface ([0165]).
It would have been obvious to one of ordinary skill in the art to optimize the cellulose nanofiber in the composition of Isogai to a content from 0.001 to 0.05% by mass in view of the guidance from ØvrebØ and Monclin.

Monclin teaches a composition comprising a liquid dispersion medium containing cellulose nanofiber, wherein the cellulose nanofiber is chemically modified (Abstract; [0005], [0084], [0090]-[0101], [0189]-[0190], [0237], [0266], [0313], [0323] and [0325]). Monclin teaches the content of cellulose nanofiber in the composition is from as low as 0.001 wt% and particularly, about 0.01 wt%, 0.05 wt%, 0.1 wt%, 0.5 wt%, 1 wt% or 2 
Provided the guidance from ØvrebØ and Monclin, it would have been reasonably obvious for one of ordinary artisan to routinely optimize the content of cellulose nanofiber in the composition of Isogai to a low concentration from 0.001 to 0.05% by mass such as 0.01 wt% or 0.05 wt%, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, ØvrebØ and Monclin provided the guidance to do so by teaching that ØvrebØ teaches the content of microfribrillated cellulose (cellulose nanofiber) in the composition can be optimize to a concentration from 0.01% – 4% by weight, and in the similar context, Monclin teaches the content of cellulose nanofiber in the composition is from as low as 0.001 wt% and particularly, about 0.01 wt%, 0.05 wt%, 0.1 wt%, 0.5 wt%, 1 wt% or 2 wt%. It is noted that the concentration parameters for cellulose nanofiber as taught in ØvrebØ and Monclin overlaps the concentration range of 0.01 to 6.0% by weight for cellulose nanofiber of Isogai, as well as, the range from 0.001 to 0.05% by mass of the claimed invention. Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In 
Additionally, as discussed above, ØvrebØ teaches the content of cellulose nanofiber can be optimize to a low concentration such as 0.07 wt% and such low concentration provides the resultant composition with the desired shear thinning properties (ØvrebØ: page 11, lines 5-14; page 13, Example 3; page 15, Table 1), which is similar to the shear thinning results shown in Isogai (Abstract; [0034], [0047], [0061], [0130], [0164], [0257]; Tables 43-50). It is noted that the cellulose nanofiber content of 0.07 wt% (among the range of 0.01% – 4% by weight) as taught in ØvrebØ is close to maximum point of 0.05% by mass of the claimed range and thus, would be reasonably expected to have same properties when included in the foamable composition of Isogai. Thus, absent some demonstration of unexpected results showing criticality from the claimed parameters, the Courts have stated a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance 
Regarding claim 5, Isogai teaches the amount of a carboxy group contained in the oxidized cellulose nanofiber is from 0.6 to 2.0 mmol/g, particularly 1 mmol/g, 0.75 mmol/g, or 1.98 mmol/g ([0050]-[0051]; [0176], Table 1).
Regarding claim 8, Isogai teaches the composition is used as a skincare cosmetic pack ([0086] and [0276]), thereby meeting the “facial treatment mask” of the claimed invention.
Regarding claim 9, Isogai teaches an aerosol container containing the composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant, filled therein ([0129]-[0170]). While Isogai does not expressly mentioned “kit,” it is however, noted that the product of aerosol container containing the composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant, filled therein of Isogai is structurally the same as “an aerosol container and the foamable aerosol composition filled in the aerosol container” of the claimed kit. Thus, it is noted that [w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (6 December 2012; US 2012/0308624 A1) in view of ØvrebØ et al (2 October 2014; WO 2014/154348 A1) and Monclin et al (24 December 2015; US 2015/0368541) as applied to claims 1 above, and further in view of Nakatani et al (WO 2015/107995; published date: 23 July 2015; filing date: 9 January 2015; citation and English translation via US 2016/0333116 A1).
The foamable aerosol composition of claim 1 is discussed above by Isogai, ØvrebØ and Monclin, and said discussion are incorporated herein in its entirety.
However, Isogai, ØvrebØ and Monclin do not teach the etherified cellulose nanofiber of claims 6 and 7.
Regarding the etherified cellulose nanofiber of claims 6 and 7, Nakatani teaches a cosmetic product in the form of an aerosol for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber, particularly an oxidized cellulose nanofiber such as carboxymethylated cellulose nanofiber, wherein the degree of substitution with carboxymethyl group per glucose unit in the carboxymethylated cellulose nanofiber is 0.01 to 0.50 (abstract; [0007]-[0015], [0023]-[0027] and [0055]).
It would have been obvious to one of ordinary skill in the art to incorporate carboxymethylated cellulose nanofiber as the oxidized cellulose nanofiber in the composition of Isogai, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Isogai and Nakatani are commonly drawn 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (6 December 2012; US 2012/0308624 A1) in view of ØvrebØ et al (2 October 2014; WO 2014/154348 A1) and Monclin et al (24 December 2015; US 2015/0368541) as applied to claim 1 above, and further in view of Muramatsu et al (WO 2014/088072 A1; citation and English translation via Google Patents).
The foamable aerosol composition of claim 1 is discussed above by Isogai, ØvrebØ and Monclin, and said discussion are incorporated herein in its entirety.

Regarding claims the etherified cellulose nanofiber of claims 6 and 7, Muramatsu teaches a cosmetic product for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber, particularly an oxidized cellulose nanofiber such as carboxymethylated cellulose nanofiber, wherein the degree of substitution with carboxymethyl group per glucose unit in the carboxymethylated cellulose nanofiber is 0.01 to 0.30, particularly 0.05 or 0.30 (abstract; pages 2-3; Production Examples 1 and 4; claims 1-4).
It would have been obvious to one of ordinary skill in the art to incorporate carboxymethylated cellulose nanofiber as the oxidized cellulose nanofiber in the composition of Muramatsu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Isogai and Muramatsu are commonly drawn to cosmetic products for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber, particularly an oxidized cellulose nanofiber, wherein the amount of a carboxy group contained in the oxidized cellulose nanofiber is from 0.6 to 2.0 mmol/g and wherein the oxidized cellulose nanofiber has excellent dispersion stability, transparency and water tolerance (Isogai: Isogai: [0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276];  Muramatsu: pages 2, 3, 5 and 10). Thus, it would have been merely simple substitution of one known oxidized modified cellulose nanofiber for another to obtain predictable results of an oxidized cellulose nanofiber having excellent dispersion stability, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
Below is the Examiner response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues Isogai teaches away from a cellulose fiber content of less than 0.1% in the spray composition. (Remarks, pages 6-8). 

In response, the Examiner disagrees. To the extent that the Examples in Isogai uses cellulose fiber content that is higher than 0.1%, such specific embodiments or Examples do not teach away from the broader disclosures of the cited prior arts, which teaches the content of cellulose nanofibers in the composition of Isogai can be optimize to a low concentration as claimed. It is noted that [d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
As discussed above in the pending 103 rejection, ØvrebØ and Monclin provided the guidance to do so by teaching that ØvrebØ teaches the content of microfribrillated 
Additionally, as discussed above, ØvrebØ teaches the content of cellulose nanofiber can be optimize to a low concentration such as 0.07 wt% and such low concentration provides the resultant composition with the desired shear thinning prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05 (I)-(II).

Applicant argues that Isogai does not describes Examples using an aerosol type spray, especially one meeting the limitations of the claimed composition. (Remarks, page 8, last paragraph).

In response, the Examiner disagrees. To the extent the Examples of Isogai do not the use an aerosol type spray for discharging the spray composition, Isogai particularly teaches aerosol-type atomizer in paragraphs [0166] and [0169] as one of the preferred spray atomizer to which the spray composition is charged in. This is a 

Applicant argues that foamability characteristic of the composition was not evaluated in the Examples of Isogai and further argues unexpected superior results from the Examples of the specification and submitted that the experimental data showed that the claimed invention illustrated remarkable effects of the composition continuously ejected from the container to form dense and uniform foam, and that the formed foam has certain elasticity as well as is possible to easily spread onto the object (skin) and that the foam hard drips from the objection. (Remarks, pages 9-10).

In response, the Examiner disagrees. Applicant’s alleged unexpected superior results shown in the Examples from the specification were previously considered and remain not persuasive because Applicant has failed to show criticality of the claimed parameter pertaining to the content of cellulose nanofiber in achieving unexpected superior results when compared to the closest prior art.
 As discussed in the pending 103 rejection, Isogai teaches a composition comprising liquid dispersion medium containing cellulose nanofiber such as oxidized nanofiber, surfactants and propellant (Isogai: [0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276]; claims 1-23), and such composition is charged in aerosol-type atomizer, and such aerosol enables continuous atomization or continuous foam formation (Isogai: [0166] and [0169]). Isogai further teaches that composition containing the cellulose nanofiber after sprayed is easy to spread and has high thixotropy and thus, when it is sprayed, its viscosity may lower for good spraying, and in 
 As to the content of cellulose nanofiber, as discussed above, ØvrebØ and Monclin provided the guidance to do so by teaching that ØvrebØ teaches the content of microfribrillated cellulose (cellulose nanofiber) in the composition can be optimize to a concentration from 0.01% – 4% by weight (ØvrebØ: page 11, lines 5-14; page 13, Example 3; page 15, Table 1), and in the similar context, Monclin teaches the content of cellulose nanofiber in the composition is from as low as 0.001 wt% and particularly, about 0.01 wt%, 0.05 wt%, 0.1 wt%, 0.5 wt%, 1 wt% or 2 wt% (Monclin: [0084]). It is noted that the concentration parameters for cellulose nanofiber as taught in ØvrebØ and Monclin overlaps the concentration range of 0.01 to 6.0% by weight for cellulose nanofiber of Isogai, as well as, the range from 0.001 to 0.05% by mass of the claimed invention. Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of cellulose nanofiber in the stock solution of the composition of Isogai to achieve the desired foamable aerosol that remain stable, ejectable (pumpable) and has 
Additionally, as discussed above, ØvrebØ teaches the content of cellulose nanofiber can be optimize to a low concentration such as 0.07 wt% and such low concentration provides the resultant composition with the desired shear thinning properties (ØvrebØ page 11, lines 5-14; page 13, Example 3; page 15, Table 1), which is similar to the shear thinning results shown in Isogai (Abstract; [0034], [0047], [0061], [0130], [0164], [0257]; Tables 43-50). It is noted that the cellulose nanofiber content of 0.07 wt% (among the range of 0.01% – 4% by weight) as taught in ØvrebØ is close to maximum point of 0.05% by mass of the claimed range and thus, would be reasonably expected to have same properties when included in the foamable composition of Isogai. Thus, absent some demonstration of unexpected results showing criticality from the claimed parameters, the Courts have stated a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05 (I)-(II).
As such, the cited prior arts establish that the content of cellulose nanofiber in the composition of Isogai is an optimizable variable.  Applicant has not shown otherwise.

As a result, for at least the reasons discussed above, and in the absence of evidence to the contrary, claims 1 and 5-9 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOAN T PHAN/Primary Examiner, Art Unit 1613